Exhibit 10.1
(TS LOGO) [d64678d6467801.gif]
Board of Directors
TBX Resources, Inc.
3030 LBJ Freeway, Suite 1320
Dallas, TX 75234
Gentlemen,
We are providing this letter to confirm our understanding of the terms and
objectives of our engagement to audit the consolidated balance sheet at
November 30, 2007 and the related consolidated statements of operations,
stockholders’ equity and cash flows of TBX Resources, Inc., TBX Acquisition,
Inc. and Grasslands L.L.P. (collectively hereafter referred to as “the Company”)
for the year then ended for the purpose of expressing an opinion on them.
The objective of our audit is the expression of an opinion about whether your
consolidated financial statements are fairly presented, in all material
respects, in conformity with U.S. generally accepted accounting principles. Our
audit will be conducted in accordance with the standards of the Public Company
Accounting Oversight Board (United States) (“PCAOB”) and will include tests of
your accounting records and other procedures we consider necessary to enable us
to express such an opinion. Our ability to express that opinion and the wording
of our opinion will, of course, be dependent on the facts and circumstances at
the date of our report. If, for any reason, we are unable to complete the audit
or are unable to form or have not formed an opinion, we may decline to express
an opinion or to issue a report as a result of this engagement. If circumstances
preclude us from issuing an unqualified opinion, we will discuss the reasons
with you in advance.
An audit includes examining, on a test basis, evidences supporting the amounts
and disclosures in the consolidated financial statements. Accordingly, the areas
and number of transactions selected for testing will involve our professional
judgment. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
consolidated financial statement presentation. Our procedures will include,
where applicable, tests of documentary evidence supporting the transactions
recorded in the accounts, tests of the physical existence of inventory, and
direct confirmation of receivables and certain other assets and liabilities by
correspondence with selected customers, creditors, legal counsel, and financial
institutions.
Turner, Stone & Company, L.L.P.
Accountants and Consultants
12700 Park Central Drive” Suite 1400
Dallas, Texas 75251
Telephone: 972-2.39-1660 / Facsimile: 972-239-1665
Toll Free; 877-853-4195
Web site: turnerstone.com

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Two
In order to expedite the completion of our audit and to keep audit costs at a
minimum, we understand you will assign Company personnel to assist us by
performing certain duties; including locating, removing from, and returning to
the files the checks, invoices, deposits and other documentation required to be
examined by us; completing from Company records the financial information on
audit work papers to be furnished by us; typing confirmation requests; and
searching the Company records for explanation of exceptions or differences
arising from our procedures. We may also request written representations from
your attorneys as part of our audit and they may bill you for responding to this
inquiry. At the conclusion of our audit, we will require certain written
representations from the appropriate level of management about the consolidated
financial statements and related matters.
We are responsible for conducting the audit in accordance with the standards of
the PCAOB. Those standards require that we obtain reasonable rather than
absolute assurance about whether the financial statements are tree of material
misstatement, whether caused by errors, fraud, or violations of laws or
governmental regulations that are attributable to the Company or to acts by
management or employees acting on behalf of the Company. However, because of the
characteristics of fraud, particularly those involving collusion, concealment
and falsified documentation (including forgery), a properly planned and
performed audit may not detect a material misstatement. Our procedures will also
include gathering information necessary to identify risks of material
misstatement due to fraud, evaluating the Company’s programs and controls that
address the identified risks of material misstatement due to fraud, and
assessing the risks taking into account this evaluation. We are also required to
consider whether identified misstatements may be indicative of fraud and, if so,
we are required to evaluate their implication. Any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls and procedures for financial reporting
should be disclosed to us.
Because an audit conducted in accordance with the standards of the PCAOB is
designed to provide reasonable, but not absolute. assurance and because we will
not perform a detailed examination of all transactions, there is the risk that
material misstatements may exist and not be detected by us. In addition, an
audit is not designed to detect immaterial misstatements or violations of laws
or governmental regulations that do not have a material and direct effect on the
financial statements. However, we will inform the appropriate level of
management of any material errors, fraudulent financial reporting or
misappropriation of assets, or violations of laws or governmental regulations
that come to our attention, unless clearly inconsequential. Our responsibility
as auditors is limited to the period covered by our audit and does not extend to
any later periods for which we are not engaged as auditors.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Three
Additionally, an audit includes obtaining an understanding of internal control
sufficient to plan the audit and to determine the nature, timing, and extent of
audit procedures to be performed. An audit is not designed to provide assurance
on internal control or to identify reportable conditions, that is, significant
deficiencies in the design or operation of internal control. However, we are
responsible for communicating to the appropriate level of management any
reportable conditions which come to our attention.
While our audit will be conducted with due regard to the rules and regulations
of the Securities and Exchange Commission (SEC) relative to matters of
accounting, it should be understood that our report and the consolidated
financial statements and schedules, if any, are subject to review by the SEC and
to its interpretation of the applicable rules and regulations.
The Private Securities Litigation Reform Act of 1995 (the Act) imposes
additional responsibilities on SEC registrants, their management, audit
committees and boards of directors, as well as independent auditors regarding
the reporting of illegal acts that have or may have occurred. During the course
of our audit, we will ask you specific representations about this. To fulfill
our responsibilities under the Act, we may need to consult with your attorney or
an attorney of our choosing about any such illegal acts that we become aware of
Additional fees, including legal fees if any, are your responsibility and will
be billed to you. In this regard, you agree to cooperate with any procedures
that we may deem necessary to perform.
Management’s Responsibility
The consolidated financial statements are the responsibility of the Company’s
management. Encompassed within that responsibility is the establishment and
maintenance of effective internal controls over financial reporting, the
establishment and maintenance of proper records, the selection of appropriate
accounting principles, the safeguarding of assets, and compliance with relevant
laws and regulations. In addition, management is responsible for adjusting the
consolidated financial statements to correct material misstatements and for
affirming to us in the representation letter that the effects of any uncorrected
misstatements aggregated by us during the audit and pertaining to the latest
period presented are immaterial, both individually and in the aggregate, to the
consolidated financial statements taken as a whole.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Four
Management is also responsible for making all financial records and related
information available to us and for the accuracy and completeness of that
information. We will advise you about appropriate accounting principles and
their application and will assist in the preparation of your consolidated
financial statements, but the responsibility for the consolidated financial
statements remains with you, including the overall accuracy of the consolidated
financial statements and their conformity with U.S. generally accepted
accounting principles. This responsibility includes the establishment and
maintenance of adequate records and effective internal controls over financial
reporting, the selection and application of accounting principles, properly
recording transactions in the accounting records, making appropriate estimates,
the safeguarding of assets and identifying and ensuring the Company complies
with the laws and regulations applicable to its business activities.
As part of our engagement we may propose standard, adjusting, or correcting
journal entries to your consolidated financial statements. You are responsible
for reviewing the entries and understanding the nature of any proposed entries
and the impact they have on your financial statements. Further, you are
responsible for designating a qualified management-level individual to be
responsible and accountable for overseeing these services.
Management is responsible for ensuring and management represents to us that
before audit fieldwork begins, the Company will appropriately reconcile its
general ledger accounts to their related supporting information. All related
reconciling items considered to be material, individually and in the aggregate,
will be identified and included on the reconciliations and will be appropriately
adjusted in the financial statements. If not adjusted in the financial
statements, which may not be feasible in all cases, management will, at the very
least, identify and report to us at or before the beginning of fieldwork any
adjustments yet to be made.
Management is also responsible for ensuring and management further represents to
us that the unaudited interim financial information has been prepared and
presented in conformity with accounting principles generally accepted in the
United States of America applicable to interim financial information and with
Item 302(a) of Regulation S-K and has been prepared on a basis consistent with
prior interim periods and years.


 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Five
Establishing and maintaining a sound system of internal control is the best
means of preventing or detecting errors, fraudulent financial reporting and
misappropriation of assets. Therefore, you are responsible for the design and
implementation of programs and controls to prevent and detect fraud, and
informing us about all known or suspected fraud affecting the Company involving
(a) management, (b) employees who have significant roles in internal control,
and (c) others where the fraud could have a material effect on the consolidated
financial statements. All significant deficiencies and material weaknesses in
the design or operations of internal controls and procedures for financial
reporting, including any corrective actions, which could affect the Company’s
ability to record, process, summarize and report financial information are
required to be disclosed to us. You are also responsible for informing us of
your knowledge of any allegations of fraud or suspected fraud affecting the
Company received in communications from employees, former employees, regulators,
or others.
As stated above, we will require various written representations from management
including, but not limited to, management’s responsibility for the design and
implementation of programs and controls to prevent and detect fraud, including
management’s knowledge of fraud, suspected fraud or allegations of fraud
affecting the Company. Furthermore, additional representations will be required
regarding management’s responsibility to establish and maintain adequate
internal controls and procedures for financial reporting as well as management’s
conclusions about the effectiveness of the Company’s internal controls and
procedures, including any significant changes in the Company’s internal controls
and procedures for financial reporting or in other factors that could
significantly affect internal controls and procedures relating to financial
reporting. We will also request various other representations determined by the
nature of our audit and the unique characteristics of the Company’s business
operations and financial activities. These written representations, which are
required by the PCAOB, are part of the audit evidence that we will rely on in
forming our opinion on the Company’s consolidated financial statements.
Management is also responsible for the preparation of Management’s Discussion
and Analysis (MD&A) prepared pursuant to the rules and regulations of the SEC,
which is presented in annual reports to stockholders, quarterly interim filings
and in other documents. These rules require management to interpret the
criteria, accurately derive the historical amounts from the Company’s accounting
records, make determinations as to the relevancy of information to be included,
and make estimates and assumptions that affect reported information.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Six
If the Company intends to publish or otherwise reproduce in any document our
report on the Company’s consolidated financial statements, or otherwise make
reference to our firm in a document that contains other information in addition
to the audited financial statements (e.g. in a debt or equity offering circular
or in a private placement memorandum), the Company agrees that, prior to making
any such use of our report or reference to our firm, the Company’s management
will provide us with a draft of the document to read and obtain our approval for
the inclusion or incorporation by reference of our report, or the reference to
our firm, in such document before the document is printed and distributed.
Accordingly, to avoid unnecessary delay or misunderstanding, it is important
that you give us timely notice of your intention to issue any such document.
When applicable, with respect to the electronic dissemination of audited
consolidated financial statements, including consolidated financial statements
published electronically on the Company’s internet website, the Company
understands that electronic sites are a means to distribute information and,
therefore, we are not required to read the information contained in these sites
or to consider the consistency of other information in the electronic site with
the original document.
Our reports should not be included in the SEC’s EDGAR electronic filing system
until you have received a manually signed report from us. The inclusion or
incorporation by reference of our report in any such document would constitute
the reissuance of our report and any request by the Company to reissue our
report or to consent to its inclusion or incorporation by reference in any such
document will be considered based on the facts and circumstances existing at the
time of such request.
Additionally, when applicable, the Company agrees to inform us of its intent to
use our report in a registration statement filed under the Securities Act of
1933 or the Securities Exchange Act of 1934. In this regard, the Company agrees
to provide us a complete copy of every deficiency (comment) letter received from
the SEC. The complete letter should be sent to us immediately so that we may
determine the extent to which the SEC’s comments concern, directly or
indirectly, the consolidated financial statements. This requirement not only
pertains to comments related to filings under the Securities Act of 1933 but
also to filings under the Securities Exchange Act of 1934 such as proxy
statements, Form 10-K(SB), Form 10-Q(SB), Form 8-K and Form 10 filings. To
facilitate this process, please coordinate with Company counsel to forward all
copies of such letters to us.
Furthermore, the Company should not make any public filing of information in the
SEC’s EDGAR electronic filing system or through press releases until we have had
the opportunity to review and approve such filing or press release.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Seven
Other Communications Arising from the Audit
As required by the PCAOB, we will report directly to the Audit Committee/Board
of Directors any fraud of which we become aware that involves senior management
and any fraud that causes a material misstatement of the consolidated financial
statements. We will also report to senior management any fraud perpetrated by
lower level employees of which we become aware that does not cause a material
misstatement of the consolidated financial statements. In addition, we will
communicate certain other matters required by professional standards related to
the conduct of our audit and your financial reporting process.
We will inform the appropriate level of management and the Audit Committee/Board
of Directors of illegal acts that have been detected or have otherwise come to
our attention in the course of our audit, unless the illegal act is clearly
inconsequential.
We will also report directly to Company management and the Audit Committee/Board
of Directors matters coming to our attention during the course of our audit that
we believe are significant deficiencies or material weaknesses. A deficiency, or
a combination of deficiencies, in internal control over financial reporting that
is less severe than a material weakness, yet important enough to merit attention
by those responsible for oversight of the registrant’s financial reporting. A
material weakness is a significant deficiency, or combination of significant
deficiencies, that results in more than a remote likelihood that a material
misstatement of the consolidated financial statements will not be prevented or
detected.
We may also have other comments for management relating to matters that we
observe, possible ways to improve the efficiency of the Company’s operations or
other recommendations concerning internal controls. These matters will be
discussed with the level of management responsible for the matters and, if
significant, we will also communicate them to senior management and/or the Audit
Committee/Board of Directors.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Eight
Fees and Payments
Our fee for this audit will be at our standard rates for the level of work and
professional staff involved, for the time required to complete the engagement in
the highest professional manner, plus out-of-pocket costs. Our statements will
be rendered monthly as work progresses and at the completion of the audit and
are payable upon presentation. They are considered past due after 30 days and a
finance charge not to exceed the maximum lawful rate will be added to all past
due balances. In accordance with our firm policies, work may be suspended if
your account balance becomes forty-five (45) days or more overdue and will not
be resumed until your account is brought current. If we elect to terminate our
services for nonpayment, our engagement will be deemed completed at the time you
are notified, even if we have not issued our report, and you agree to be
obligated to compensate us for the time expended and any out of pocket costs
incurred through the date of termination.
Based upon our preliminary planning and discussions, we estimate our fee for
this audit will range between $35,000 and $39,000, plus out of pocket costs. An
initial retainer of $10,000 is required for us to begin our field work. This
estimate assumes we will receive the aforementioned assistance and cooperation
from your personnel and that we will not encounter unexpected circumstances. We
will notify you immediately if changing circumstances or other unforeseen
factors require us to change our estimate by more than 10%.
The Company is also required to have interim financial reports filed on Form
10-Q or Form 10QSB reviewed by us prior to filing. The SEC does not require an
audit of the interim financials, but it does require independent auditors to
follow the Statement of Auditing Standards No. 100, “Interim Financial
Information,” procedures for conducting the interim quarterly review. The SEC
considers it a clear violation of the securities laws for a company to file a
quarterly report without having its auditor perform the review of the interim
information in advance of the filing. A review report generally is not and wi11
not be issued in conjunction with our quarterly review procedures because it is
not required by the SEC to be included in your quarterly filings. However, if
you request such a report, we will be happy to provide one to you. We estimate
our fee for each quarterly review will approximate $2,000, which is not included
in the above estimated audit fee.
The provisions of this engagement letter relating to our review of the Company’s
Form 10-Q or Form 10-QSB will also apply to any interim quarter subsequent to
the year-end date covered in this engagement letter until the execution of a
subsequent engagement letter.
It is anticipated that the PCAOB will require us to perform some procedures on
the Section 404 compliance portions for the year ended November 30, 2007.
However, at this time, no guidance has been issued. The above fee estimate does
not include any work related to this matter.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Nine
Timing: and Completion of Audit Work
We plan to perform our work according to the timetables you will provide us and
complete our audit within two weeks of receiving all requested information. Once
we have mutually agreed to an acceptable timetable for fieldwork, it is
extremely important that the Company’s management and staff be ready and
available for us to efficiently and effectively proceed through audit fieldwork.
Accordingly, it is important that you have the information we have requested
assembled and available by the beginning of our field work (or earlier for audit
planning purposes if specifically arranged with you). It is also important that
your personnel assigned to assisting us promptly devote attention of our
inquiries and requests for documentation to insure we do not encounter any undue
delays. Should this not be the case, then our work in connection with the audit
of the Company’s consolidated financial statements may be delayed due to
scheduling conflicts with other engagements. In such cases, we cannot be held
responsible for missed filing deadlines. Delays in the performance of our audit,
which would cause us to be unable to meet these timetables, will be brought to
your attention immediately.
We plan to conduct certain tests of transactions and other audit procedures
during December 2007 and January 2008 and complete our audit by January 31, 2008
and complete our audit within two weeks of receiving all requested information.

 



--------------------------------------------------------------------------------



 



Board of Directors
TBX Resources, Inc.
September 19, 2007
Page Ten
Document Retention Policy
It is not our practice or policy to retain work papers, emails, notes or data
files that have been updated or superseded, unless shared with you or a third
party working with you. However, if you wish us to follow a retention practice
that differs from the above, please indicate your specific request(s) in writing
when returning a copy of this engagement letter. In addition, a complete copy of
our document retention policy is available upon request.
If the terms of the engagement set forth above are acceptable to you and in
accordance with your understanding, please sign and return one copy of this
letter to us. We appreciate the opportunity to be of service to you and we look
forward to working with you.
Very truly yours,
Turner Stone & Company, LLP
Certified Public Accountants
Approved:

                  By:   /s/ Tim Burroughs               Date:       

 